Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
En los últimos meses, desafortunadamente, nos hemos visto obligados a expresar nuestra inconformidad en relación con un gran número de las decisiones que una mayoría de los se-ñores jueces que integran el Tribunal han tenido a bien emitir, lo cual, inclusive, nos causa cierto grado de incomodidad. Ello no obstante, las responsabilidades que pesan sobre nuestros hombros como consecuencia del cargo que ocupamos nueva-mente no nos permiten permanecer callados ante la decisión que hoy se emite.
*485Disentimos básicamente por dos razones. En primer lugar, entendemos que el Tribunal —so color de su poder inherente de interpretación de las leyes— claramente ha invadido un campo que le está vedadlo: el de legislar, facultad que, como sabemos, corresponde a la Asamblea Legislativa de Puerto Rico. Por otro lado, somos del criterio que la decisión emitida desafortunadamente tendrá la consecuencia de perjudicar a aquellos a quienes supuestamente pretende ayudar, esto es, a los hijos de padres divorciados.
I
Con anterioridad al 2 de junio de 1976 el Código Civil dis-ponía en su Art. 107 (31 L.P.R.A. sec. 383), que “[e]n todos los casos de divorcio los hijos menores serán puestos bajo el cuidado y patria potestad de la parte a favor de la cual se hu-biera dictado sentencia”. El 2 de junio de 1976 se aprobaron tres leyes —Núms. 99, 100 y 101— que enmendaron varios artículos del Código Civil referentes a la patria potestad sobre los hijos no emancipados y los efectos del divorcio respecto de la patria potestad y de los derechos de los ex cónyuges. El citado Art. 107 quedó enmendado por la Ley Núm. 100, dis-poniendo actualmente:
En todos los casos de divorcio los hijos menores serán puestos bajo el cuidado y la patria potestad del cónyuge que el Tribunal, en el ejercicio de su sana discreción, considere que los mejores intereses y bienestar del menor quedarán mejor servidos; pero el otro cónyuge tendrá derecho a con-tinuar las relaciones de familia con sus hijos, en la manera y extensión que acuerde el Tribunal al dictar sentencia de divorcio, según los casos.
El cónyuge que haya sido privado de la custodia y la patria potestad tendrá derecho a recobrarlas si acreditare ante cualquier sala competente del Tribunal Superior el fa-llecimiento del otro ex cónyuge o demostrase a satisfacción del tribunal que a los mejores intereses y bienestar de los menores conviene la referida recuperación de la custodia y la patria potestad. (Énfasis suplido.)
*486Dos cosas importantes saltan a la vista al leer este artículo. En 'primer lugar, se dispone para “el cuidado y la patria po-testad” de los menores habidos en el matrimonio, una vez éste se disuelva. Es decir, se continúa la tendencia a que la patria potestad y la custodia no se desliguen una de la otra. Véanse: E. González Tejera, Bienestar del menor: Señalamientos en torno a la patria, potestad, custodia y adopción, en Cambios sociales y nuevos enfoques en el Derecho de Familia, Centro Investigaciones Sociales U.P.R., 1984, pág. 48; L. Muñoz Morales, Reseña histórica y anotaciones al Código Civil de Puerto Rico, Río Piedras, Ed. U.P.R., 1947, T. I, pág. 478. En se-gundo lugar, se señala que corresponderá a uno de los cón-yuges la patria potestad y la custodia, sin perjuicio del dere-cho del otro a continuar relaciones de familia con sus hijos según lo determine el tribunal al dictar la sentencia de divor-cio y de que pueda “recuperar” la custodia y patria potestad de sus hijos cuando acredite, a satisfacción del tribunal, o el fallecimiento del ex cónyuge o que ello resulta más conveniente a los mejores intereses de los menores.
Interpretar que conforme a este artículo podrá conferirse la patria potestad a ambos cónyuges significa darle la espalda a las claras disposiciones en que está concebido el transcrito articulo. Ello, naturalmente, atenta contra el precepto de her-menéutica legal, harto conocido, de que “[cjuando la ley es clara [y] libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. Art. 14 del Código Civil, 31 L.P.R.A. sec. 14, y que el texto claro de una ley “es la expresión por excelencia de la intención legislativa”. Díaz v. Srio. de Hacienda, 114 D.P.R. 865, 871 (1983); Rodríguez Rodríguez v. Gobernador, 91 D.P.R. 101 (1964).
Es interesante notar que uno de los alcances más impor-tantes de la reforma introducida por las citadas leyes Núms. 99, 100 y 101 —predicadas en el propósito de eliminar el dis-crimen por razón de sexo que existía bajo los artículos enmen-*487dados— fue la de conferir la patria potestad a ambos padres conjuntamente 'mientras estén casados entre sí; Art. 152 (31 L.P.R.A. see. 591), según enmendado por la Ley Núm. 99, citada. De haber querido el legislador que la patria potestad compartida establecida por la Ley Núm. 99 pudiera continuar después del divorcio, fácil le hubiera sido así disponerlo al en-mendar el Art. 107 mediante la Ley Núm. 100. No lo hizo. Mal podría argumentarse que se trata de una inadvertencia si se considera que ambas leyes se originaron en proyectos del Senado —P. del S. 1655 y P. del S. 1656, respectivamente— que fueron objeto de estudio y debate conjuntamente, y final-mente aprobadas el mismo día.
No debe perderse de vista que aparte de derogar el discri-men contra la mujer que establecía el citado Art. 152 (1), el único otro posible objetivo de la referida Ley Núm. 99 —al enmendar dicho artículo y conferir a ambos padres conjunta-mente la patria potestad sobre sus hijos— tuvo que por nece-sidad ser el fortalecimiento de la unión conyugal. Una vez disuelto el matrimonio, ya no hay unión matrimonial que pro-teger.
Debe señalarse, en adición, que dicha Ley Núm. 99 al en-mendar también el Art. 162 del Código Civil, 81 L.P.R.A. see. 619, y disponer en cuanto al derecho de usufructo sobre los bienes de los hijos al decretarse el divorcio de sus padres se refirió a “aquél” a quien se le hubiese adjudicado la patria potestad y custodia. Al igual que lo hizo la Ley Núm. 100 respecto del Art. 107, la Ley Núm. 99 reconoce a uno solo de los ex cónyuges —el padre o la madre— con derecho a la pa-tria potestad y custodia. (2)
*488Respecto a este aspecto, por último, merece destacarse que no constituye fundamento válido en contrario el hecho de que el legislador —que actuó respecto a esta materia por última vez en 1976 al aprobar las citadas Leyes Núms. 99, 100 y 101— no haya actuado con posterioridad a nuestra decisión en Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978) —deci-sión mediante la cual reconocimos el derecho de dos personas a divorciarse por consentimiento mutuo— y que, por lo tanto, dicha legislación no gobierna esta situación en específico. Te-nemos que presumir que nuestros legisladores —muchos de los cuales son abogados— descargan sus obligaciones en forma responsable. Es una realidad indiscutible que no han actuado con posterioridad a haberse emitido la decisión en el caso Figueroa Ferrer v. E.L.A., ante. La “inacción” del legislador, ¿no es índice precisamente de la intención legislativa al res-pecto? ¿Acaso no significa que nuestra Asamblea Legislativa entiende que la situación debe permanecer inalterada?
Somos del criterio que ante tan claros indicadores, este Tribunal debe abstenerse de variar la expresa intención legis-lativa y letra de la ley pertinente a la materia aquí en contro-versia. Dicha situación es una complicada y delicada que amerita —si es que se entiende que debe ser variada— pro-fundo estudio y consideración por la Asamblea Legislativa; la rama del Gobierno de Puerto Rico que cuenta con los medios necesarios para realizar las investigaciones pertinentes en la consecución de ese propósito mediante la celebración de vistas públicas donde se escuche la opinión de estudiosos y conoce-dores de la materia. No se actúa juiciosamente cuando lo ha-cemos meramente a base de la opinión personal nuestra sobre qué es más beneficioso para los hijos de padres divorciados. *489Debe mantenerse siempre presente que no poseemos el mono-polio de la verdad.
» — <
Al implantar e imponer su opinión de que resulta conve-niente que se confiera la patria potestad a ambos ex cónyuges, la mayoría del Tribunal se basa en una situación ideal que dista un abismo de la realidad. Parte de la premisa utópica de que dos personas, que no pudieron resolver sus problemas matrimoniales y que no pudieron seguir viviendo juntos en unión a sus hijos menores de edad, pueden en buena armonía descargar completamente, sin perjuicio para los menores, las graves responsabilidades que la patria potestad y custodia conllevan después de haberse divorciado.
No debemos perder de vista que el problema se agudiza cuando se trata de una situación en que al momento de decre-tarse el divorcio exiten niños de corta edad en la etapa de formación y desarrollo. En estos casos, por lo general, se trata de una madre y un padre joven con aptitud y derecho para encauzar nuevamente sus vidas después del fracaso de un primer matrimonio. Las nuevas responsabilidades que asumirán les llevarán con toda seguridad a buscar nuevas relaciones y a contraer nupcias subsiguientemente. Todo ello, desafortuna-damente, tenderá a alejar más a un ex cónyuge del otro, ha-ciendo que la comunicación entre ellos se dificulte aún más. Por otro lado, el no tener las responsabilidades bien delineadas —y, por el contrario, compartidas— puede tener el efecto in-deseado de que el padre o la madre empiecen a desligarse de las mismas descansando en la “excusa legal” de que ambos tienen los mismos derechos y, por lo tanto, las mismas obliga-ciones ; todo ello en perjuicio de los menores.
Concedemos que pueden darse casos en que la patria potes-tad compartida pueda tener éxito. A nuestro juicio, sin embargo, esos casos constituyen la excepción. Ahora bien, en relación con esos casos excepcionales en que los ex cónyuges *490puedan lograr ponerse de acuerdo armoniosamente en cada situación que le sea requerida, no vemos por qué no pueda haber entre ellos la misma buena disposición sin necesidad de un ejercicio conjunto e indivisible de la patria potestad.
Reconocemos, igualmente, que la decisión de concederla patria potestad y custodia a ambos ex cónyuges siempre es-tará sujeta a revisión por los tribunales. Ahora bien, consti-tuye una realidad con la que aparente y desafortunadamente tenemos que vivir que —debido a la congestión de asuntos pen-dientes existentes en las salas de relaciones de familia— esa “revisión” no se va a producir con la celeridad que amerita el asunto. Ello, sin lugar a dudas, resultará en perjuicio para los hijos menores de edad por cuanto ya habrán sufrido el impacto del deterioro de las relaciones entre los ex cónyuges para la fecha en que el tribunal resuelva la cuestión.
Por otro lado no debemos perder de vista que no han sido muy. alentadoras las experiencias sufridas por otras jurisdic-ciones que han intentado, mediante legislación, hacer lo que hoy este Tribunal implanta mediante fíat judicial. En nume-rosos estados de la Unión norteamericana se ha legislado para hacer permisible la concesión de lo que en aquellas jurisdic-ciones se llama joint custody, que podríamos traducir como custodia conjunta. Oregon inició este tipo de legislación en 1978 y desde entonces más de treinta estados han adoptado, o están en un proceso de adoptar, similar legislación. Véase J. A. Zimmerman, The Problems of Shared Custody, en 4 Cal. Law. Rev. 25 (1984). Según la autora, la vigencia de esos estatutos ha creado numerosos problemas. De hecho, a pesar de esos estatutos, los tribunales se han negado a conceder la custodia conjunta en noventa por ciento de los casos, y según algunos analistas en un 95%. Véase la excelente monografía de L. M. Hyde, Jr., Child Custody in Divorce, en 35 Juv. Fam. Ct. J. 5 (1984). La referida legislación, en adición, ha mere-cido severas críticas. Véase G. N. Skoloff, Joint Custody: A Jaundiced View, 20 Trial 52 (1984). En Puerto Rico el asun-*491to se complica aún más; aquí está envuelta la patria potestad, situación que conlleva el ejercicio de unos derechos y respon-sabilidades que con toda probabilidad hará la situación —si es que ello es posible— aún más difícil y escabrosa.
A manera de ejemplo, veamos la labor que conllevará a nivel de instancia la concesión de patria potestad a ambos ex cónyuges, esto es, las responsabilidades que le impone la deci-sión emitida en el presente caso a nuestros jueces de instancia. En palabras de la opinión mayoritaria:
En ausencia de causa justificada, sujeto el análisis a un preclaro discernimiento, la formulación de consciencia judicial decisoria en todo caso responderá —entre otros— a la ponderación de varios factores. Ello persigue determinar si existe una probabilidad real de que el esquema de patria potestad y custodia compartida propuesto habrá de funcionar entre los ex cónyuges que la solicitan. Es menester un acuerdo previo de que la patria potestad y custodia de sus hijos será compartida. Esta decisión inicial debe judicial-mente ser mirada con simpatía y favorecida. De ordinario promueve el mejor bienestar del menor. Sin embargo, debido a la “alta responsabilidad del Estado velar por la estabili-dad de la familia, la guarda y cuidado de los hijos, ... [y] la adecuada protección de las partes que disuelven su vínculo matrimonial”, Figueroa, Ferrer v. E.L.A., supra, pág. 275, el tribunal deberá verificar que la misma no sea producto de la irreflexión o coacción, y por ende, cause mayor perjuicio al menor del que se trata de evitar. A tales efectos, el tribunal investigará si los padres poseen la capacidad, disponibilidad y firme propósito de asumir la responsabilidad de criar los hijos conjuntamente. Ello implica superar desavenencias per-sonales, y por imperativo, sostener adecuada comunicación para adoptar aquellas decisiones conjuntas que redunden en beneficio y los mejores intereses del menor. En esta misión, el tribunal examinará si entre las partes existe un grado manifiesto de hostilidad y tensiones —que lejos de ser pasa-jeras— sean sustanciales y si existe una probabilidad real de conflictos futuros que hagan inoperable él acuerdo. . . . *492El foro de instancia podrá inquirir sobre las siguientes in-terrogantes: ¿Cuáles son los verdaderos motivos y objetivos por los cuales la pareja ha solicitado la patria potestad y custodia compartida? La profesión, ocupación u oficio que realizan, ¿impedirá que efectivamente funcione el acuerdo? ¿Admite el ingreso económico de ambos cualquier costo adi-cional que origine la custodia compartida? ¿Afecta perjudi-cialmente la ubicación y distancia de ambos hogares la edu-cación de los niños ?
La ponderación de todos los factores enumerados y aque-llos otros pertinentes, proveerá la solución. Atribuir a cada cual su justo valor, según las circunstancias peculiares del caso, será la clave para su disposición final. Salvadas estas cuestiones y evaluadas satisfactoria y positivamente las cualificaciones de los padres, si efectivamente los niños se beneficiarán de. la custodia compartida vis-á-vis la custodia de uno solo, el tribunal deberá así decretarlo. Si determina que las necesidades sicológicas o emocionales del niño y su desarrollo se verán afectados negativamente, rechazará la solicitud y adjudicará la patria potestad y custodia conforme a la doctrina prevaleciente del mejor interés y bienestar. El decreto expondrá las razones en que se fundamenta. (Énfasis suplido.)
Toda esta labor investigativa y “decisoria” que requiere la opinión mayoritaria no sólo resultará un objetivo inalcan-zable en la inmensa mayoría de los casos sino que no está en-marcada en la realidad cotidiana de nuestras recargadas salas de relaciones de familia. No hay duda que siempre resulta más atractivo y simpático asumir las posiciones idealistas y utópi-cas. Ello es así por cuanto en el mundo de los sueños, todo parece ser posible y más bonito. Ahora bien, ciertamente no podemos actuar bajo la creencia de Segismundo, el de Calde-rón de la Barca, de que “toda la vida es sueño”. Después de todo, hay que recordar que “los sueños, sueños son”. Este Tribunal definitivamente viene en la obligación de reconocer y enfrentarse a la realidad que lo rodea y a resolver los casos de acuerdo a ésta.
*493HH I — I HH
En resumen, somos del criterio que la concesión de la pa-tria potestad conjunta al padre y a la madre divorciados con toda seguridad ha de causar más problemas que los que pueda resolver, con los consiguientes perjuicios para los hijos meno-res de edad.
Entendemos, en adición, que la decisión emitida lamen-tablemente es el producto de una noción equivocada sobre cuál es la función de este Tribunal en nuestro sistema de justicia. Se le da la espalda y se descarta la clara letra de la ley vi-gente sobre la materia aquí en controversia; decisión que tiene como única base, repetimos, la opinión personal que al res-pecto tienen los señores jueces que suscriben la misma. Al así actuar, se olvidan de que venimos obligados a “respetar la dis-creción legislativa, sin expresar —porque no nos atañe— opi-nión sobre la sabiduría o conveniencia del estatuto” ante nues-tra consideración. Cervecería Corona, Inc. v. Srio. Obras Públicas, 97 D.P.R. 44, 53 (1969).
Hoy, so pretexto de que resulta conveniente para los hijos de padres divorciados, se interviene con la letra expresa de un estatuto y se interpreta el mismo de forma acomodaticia a unas creencias personales. Mañana se puede intentar violen-tar el mandato expreso de otras leyes con consecuencias mu-cho más graves para nuestros conciudadanos. Es por ello que disentimos.
Voto particular emitido por el
Juez Asociado Señor Hernán-dez Denton.
El Sr. Roberto Torres Ojeda y la Sra. Debra A. Chávez Sorge solicitaron la revisión por este Tribunal de la sentencia de divorcio por consentimiento mutuo dictada por el Tribunal Superior, Sala de Mayagüez. Señalan como único error que el tribunal a quo no aceptó la estipulación mediante la cual los *494peticionarios compartían la patria potestad y la custodia de su hija menor. Estoy de acuerdo con la opinión mayoritaria en cuanto dispone que nuestro ordenamiento jurídico admite la patria potestad y custodia compartida post divorcio. Sin embargo, por la importancia y la naturaleza del asunto estimo necesario unas reflexiones adicionales sobre la, función de los tribunales al considerar un convenio de custodia compartida.
H-i
E1 14 de mayo de 1984 los peticionarios presentaron una petición de divorcio por consentimiento mutuo conforme a lo establecido en Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978). Entre los acuerdos y estipulaciones incluidos como parte de la petición se expresó que la patria potestad y la cus-todia de su hija menor sería otorgada a ambos y que regula-rían de mutuo acuerdo las relaciones paterno y materno-filiales. Luego de celebrada la correspondiente vista, el tribunal dictó sentencia el 29 de junio de 1984 y concedió la patria potestad y custodia a la madre; rechazó de esta forma la estipulación sometida. Los peticionarios recurren ante este Tribunal para solicitar que se revoque la sentencia del foro de instancia y se acepten los acuerdos sobre patria potestad y custodia suscritos por ellos.
l — l HH
En la decision normativa de Figueroa Ferrer v. E.L.A., supra, autorizamos el divorcio por consentimiento mutuo e impartimos una nueva dimensión al derecho a la intimidad; se amplió la protección constitucional al núcleo familiar. Con-cluimos que las Secs. 1 y 8 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico no permiten limitar los fundamentos del divorcio a causales basadas en el con-cepto de culpa y que “el Estado está impedido ... de obligar a dos seres humanos a permanecer atados cuando ambos re-*495conocen que la convivencia entre ellos se ha hecho imposible”. Figueroa Ferrer v. E.L.A., supra, pág. 275. Por la vía judicial se adoptó como causal en los procedimientos de divorcio la mutua decisión de divorciarse por la ruptura irreparable de los nexos de la convivencia matrimonial, siguiéndose una ruta ya trazada por otros países para reformar el derecho de fa-milia. L. Muñiz-Argüelles, Reflexiones en torno a las alterna-tivas de reforma a la ley de divorcio, 14 Rev. U.I.A. 107 (1979); P. Salicrup, Hacia una nueva reglamentación del divorcio en Puerto Rico, 47 Rev. Jur. U.P.R. 223 (1978); C. E. Mascareñas, La disolución del matrimonio en el Derecho Puertorriqueño, 29 Rev. Jur. U.P.R. 269 (1960).
A partir de la decisión de Figueroa Ferrer v. E.L.A., supra, los casos de divorcio por consentimiento mutuo han regis-trado un ascenso vertiginoso. Las estadísticas recopiladas pol-la Oficina de Administración de los Tribunales revelan que el divorcio por consentimiento mutuo constituye la principal forma de obtener el divorcio en Puerto Rico. Para el período de 1982-1983 se presentaron 20,075 divorcios; de éstos, un total de 8,719, o sea, un 43% fueron divorcios por consenti-miento mutuo. Los divorcios por trato cruel e injurias graves ocuparon el segundo lugar con un 21 %; en tercer lugar se encuentran los divorcios por separación con un 20 % del total. Véase Apuntes sobre procedimientos judiciales en torno a la familia, Secretariado Conferencia Judicial, Tribunal Supremo de Puerto Rico, 1984, pág. 198.
El patrón de litigación del divorcio por consentimiento mutuo también ha sido objeto de estudio. Se ha encontrado una marcada falta de uniformidad en los procedimientos en las diversas salas del tribunal de primera instancia. Al inter-pretar la decisión de Figueroa Ferrer v. E.L.A., supra, los jueces de instancia se han enfrentado a cuestiones sustantivas que no fueron resueltas o aclaradas adecuadamente en la de-cisión original y a problemas procesales para los cuales no se proveyeron normas o reglas específicas. Picó Vidal, Divorcio *496por consentimiento mutuo: su tramitación en los tribunales, Centro Investigaciones Sociales U.P.R., 1984.
Por deferencia a la Asamblea Legislativa, y en espera de una nueva legislación para regir la disolución matrimonial mediante el consentimiento de ambas partes, en Figueroa Fe-rrer v. E.L.A., supra, se establecieron unos requisitos o me-didas de carácter permanente e irrevocables y otras con carác-ter provisional. Se dejaron al diseño legislativo las cuestiones procesales de aplicación diaria y las salvaguardas razonables para defender la estabilidad de la familia siempre que no violaran los derechos garantizados por la Constitución.
Como desde entonces la Legislatura no ha aprobado legis-lación con normas específicas para los divorcios por consenti-miento mutuo, la experiencia de los tribunales de instancia y de esta curia, así como los estudios preparados para la Con-ferencia Judicial de 1984, nos convencen de que debemos am-pliar el dictamen de Figueroa Ferrer v. E.L.A., supra, para incluir decisiones compartidas como la que tenemos ante nues-tra consideración y establecer los requisitos para la tramita-ción de la acción en el caso de los divorcios por consentimiento mutuo cuando hay hijos menores.
Al amparo de nuestro poder inherente de fijar el signifi-cado de las disposiciones constitucionales y por la importancia del derecho a la intimidad, tenemos el ineludible deber de elaborar normas que le den vigencia a los derechos humanos consagrados en nuestra Constitución. En Figueroa Ferrer v. E.L.A., supra, afirmamos que este Tribunal tiene que proteger el derecho a la intimidad de los puertorriqueños en el ámbito de las relaciones de familia. La reforma integral del estatuto de divorcio es impostergable, aunque es preferible que medie la acción legislativa en este proceso. No obstante, la historia nos demuestra que “los parlamentos no son los únicos agentes de cambios sociales necesarios. Cuando se trata de mantener vivo un esquema constitucional, de conservarlo en buena sin-tonía con las realidades del país, es principal deber de la judi-*497catura propender igualmente a tal fin, aunque con la mesura y circunspección que le impone su papel dentro de nuestro sis-tema de gobierno y sin exceder el marco de sus atribuciones”. Figueroa Ferrer v. E.L.A., supra, pág. 278.
La transcendencia histórica de una constitución depende fundamentalmente de la capacidad de sus intérpretes para adaptar sus postulados a los problemas y necesidades de los pueblos a través del tiempo. Nos corresponde interpretar la Constitución de acuerdo a su significado original, pero dentro del contexto de nuestra realidad utilizando la historia y los precedentes como punto de partida para delinear sus contor-nos en nuestra época.
Este caso, en que el ilustrado tribunal de instancia no aceptó un acuerdo del matrimonio Torres Chávez de compar-tir la patria potestad y la custodia, nos presenta una opor-tunidad para cumplir con nuestra responsabilidad.
HH HH HH
La experiencia y análisis de la práctica judicial revela que el sistema de adjudicación de custodia en nuestro país ha re-sultado en una otorgación casi exclusiva de la custodia a las madres. Según un estudio reciente, en 1979 la custodia de los menores se otorgó a las madres en el 96% de los casos estudia-dos. Vázquez Calzada, Carnivali, Morales, El divorcio en Puerto Rico: su distribución y características, Centro Investi-gaciones Demográficas, Escuela Salud Pública U.P.R., 1985, pág. 25. La preferencia por la madre, según un estudio de la Prof. Marcia Rivera Quintero, responde a la visión estereoti-pada de la mujer según la cual se concibe que su única función social es la crianza de los hijos. M. Rivera Quintero, Las adju-dicaciones de custodia y patria potestad en los Tribunales de Justicia de P.R., 39 Rev. Col. Abo. P.R. 177 (1978); véase también Muñoz Vázquez, Fernández Bauzo, Divorcio, Persona y Sociedad, Centro Investigaciones Sociales U.P.R., 1984, págs. 8-10. En la jurisprudencia reciente también se eneuen-*498tra la doctrina de preferencia materna cuando en igualdad de circunstancias la madre se presume mejor dotada para os-tentar la custodia. Nudelman v. Ferrer Bolívar, 107 D.P.R. 495 (1978).
Las investigaciones sociales recientes en tomo al problema de la custodia de menores demuestran que el sistema de adju-dicación de custodia única con frecuencia produce dificultades para el padre no custodio y la relación con sus hijos. Al qui-tarle automáticamente la autoridad que antes compartía con el otro progenitor, el padre no custodio experimenta la pérdida de un vínculo con sus hijos e hijas y, por lo general, minimiza el contacto con ellos. Muñoz Vázquez, El significado social del divorcio y el sistema legal; Derecho de Familia y cambio social, Centro Investigaciones Sociales U.P.R., 1984, pág. 8. Por su parte, los hijos de padres divorciados no tienen acceso libre al padre no custodio y carecen de contactos más frecuen-tes con él. Colón, Patrones de relaciones filiales y factores que facilitan u obstaculizan su implementación, Oficina Servicios Sociales, Relaciones de Familia, Centro Judicial San Juan, 1984.
En Sterzinger v. Ramírez, 116 D.P.R. 762, 773 (1985), este Tribunal reconoció que las relaciones paterno-filiales constituyen una de las áreas de mayor conflicto en las rela-ciones post divorcio. Señalamos lo siguiente:
Cuando el tribunal le otorga la custodia a un padre y concede derecho de visita al otro, esto automáticamente tiene un efecto real sobre las relaciones del progenitor no custodio con el menor. El padre no custodio pierde cierta autoridad real sobre los hijos, que antes compartía con el ex cónyuge, desaparece la libertad de compartir y disfrutar con ellos en cualquier momento que desee. A medida que los patrones familiares han cambiado en nuestro país y los padres comparten más el cuidado de sus hijos y las tareas en el hogar, más profundo resulta el impacto de la separa-ción para el progenitor no custodio como para los hijos.
*499La transformación económica de Puerto Rico y, particu-larmente, la incorporación de la mujer al trabajo asalariado han propiciado cambios profundos en la condición de la mujer en la familia y en la sociedad. Igualmente se ha iniciado un proceso de cambio en la relación social entre los sexos. Véanse: I. Picó, Estudio sobre el empleo de la mujer en Puerto Rico, 19 Rev. Ciencias Sociales 141-156 (1975); Rivera, Incorpora-ción en el desarrollo del capitalismo, en Acosta-Belén (edi-tora) , La mujer en la sociedad puertorriqueña, 1980. La ima-gen y realidad del varón como proveedor económico y jefe de la familia y de la mujer como única responsable de la crianza de los hijos ya no prevalece en todos los sectores del país. Cada vez más van surgiendo familias en donde ambos padres com-parten la crianza de los hijos y contribuyen con sus ingresos al mantenimiento de la familia.
A tenor con la nueva realidad social y económica muchas parejas prefieren continuar compartiendo la responsabilidad sobre la crianza de los hijos luego del divorcio. Cox, Joint Custody: Dividing the Indivisible, 1986 Utah L. Rev. 577, 578 (1986). Cuando los progenitores son capaces de ponerse de acuerdo y de compartir la patria potestad y la custodia, el tribunal debe facilitarles el camino:
[Cjontrario a lo que se cree, la custodia compartida, mediante la cual los excónyuges [sic] comparten la respon-sabilidad y el control sobre sus hijos comunes, no causa automáticamente problemas de tirantez y disputas entre ambos adultos involucrados. El éxito de este tipo de custodia es una probabilidad real que depende, como en todo tipo de custodia, de cuán adecuado sea el plan escogido para la situación particular. Apuntes sobre procedimientos judicia-les en torno a la familia, op. cit., pág. 146.
Véase también Luepritz, Child Custody (1982).
Finalmente, la tendencia moderna en otras jurisdicciones favorece la patria potestad y la custodia compartida. Por ejemplo, en España, bajo la nueva legislación de familia, se *500sigue el principio del beneficio del menor, pero se dejan inicial-mente las decisiones a los padres sujeto a la aprobación y/o modificación o regulación por el tribunal. La legislación asume que la terminación de la vida matrimonial no es motivo para la privación de la patria potestad, por lo que se debe permitir, especialmente cuando ambos padres están de acuerdo, que se comparta sujeto a que no surja causa o motivo para la priva-ción o suspensión. Código Civil de España, Art. 90.
En Estados Unidos el concepto de custodia incluye el control y el derecho para tomar decisiones sobre su persona (legal custody) y la tenencia física (physical custody). Alrededor de treinta estados han aprobado legislación para facilitar la custodia compartida; Folberg y Gratam, Joint Custody of Children Following Divorce, 12 U.C.D. L. Rev. 523 (1979), (1) y los tribunales han interpretado liberalmente el alcance de la custodia compartida. J. Folberg, Joint Custody Law — The Second Wave, 23 J. Fam. L. 1, 3 (1984-1985). (2)
*501En California se ha establecido una presunción a favor de la custodia compartida. (3) La presunción californiana implica que la estipulación o convenio por sí solo es suficiente para demostrar que los padres tienen la capacidad, disponibilidad y firme propósito de asumir la responsabilidad de cuidar los hijos conjuntamente. No obstante, al otorgar o denegar la cus-todia compartida el tribunal está sujeto al criterio del mejor interés del menor. El tribunal deberá tomar en consideración, entre otros factores pertinentes, los siguientes:
1. la salud, seguridad y bienestar del menor;
2. el historial, si alguno, de abuso contra los hijos;
3. la naturaleza y cantidad del contacto o relación de los hijos con ambos padres. 12A Cal. Civ. Code Sec. 4608 (1984).
Examinados estos desarrollos socioeconómicos en Puerto Rico y la experiencia en otros países, procedamos a estudiar el ordenamiento jurídico vigente en nuestro país.
HH <!
En Figueroa Ferrer v. E.L.A., supra, pág. 277, este Tribunal no se manifestó sobre la aplicación del divorcio por con-sentimiento mutuo a matrimonios con hijos:
. Ya que en este caso no median hijos no hacemos pro-nunciamiento alguno sobre la medida, si alguna, en que debe variar el análisis aquí hecho de ser otras las circuns-tancias de la controversia.
*502No empece la ausencia de una directriz al respecto, los tribunales de instancia han venido otorgando el divorcio por consentimiento mutuo a matrimonios con hijos menores de edad. (4) En ocasiones se han aplicado a estos casos requisitos procesales establecidos en el Art. 97 del Código Civil para divorcios por las causales de abandono y trato cruel e injuria grave cuando hubiere hijos menores en el matrimonio que se intenta disolver. Además, los jueces han requerido un convenio de patria potestad, custodia, pensión alimenticia y relaciones paterno filiales como parte de la estipulación sin la cual no se acepta la petición de divorcio. Al decidir el caso ante nuestra consideración, se amplía el alcance de la opinión de Figueroa Ferrer v. E.L.A., supra, para cubrir matrimonios con hijos menores y se establecen las medidas para la tramitación de la petición de divorcio por consentimiento mutuo ante estas cir-cunstancias.
Al examinar este problema, nuestro punto de partida tiene que ser el Art. 107 del Código Civil, 31 L.P.R.A. see. 383, que regula la custodia:
En todos los casos de divorcio los hijos menores serán puestos bajo el cuidado y la patria potestad del cónyuge que el Tribunal, en el ejercicio de su sana discreción, considere que los mejores intereses y bienestar del menor quedarán mejor servidos; pero el otro cónyuge tendrá derecho a con-tinuar las relaciones de familia con sus hijos, en la manera y extensión que acuerde el Tribunal al dictar sentencia de divorcio, según los casos.
Recientemente, este Tribunal en Guadalupe Viera v. Morell, 115 D.P.R. 4, 13 esc. 5 (1983), por medio de un escolio expresó que “disuelto por divorcio el matrimonio entre los *503padres del hijo no emancipado, la patria potestad y custodia han de adjudicarse al padre o a la madre, según lo determine el tribunal en su sentencia, pero no a ambos”. El Tribunal en-tendió que considerado el texto del Art. 107, según fue en-mendado en 1976, la patria potestad y custodia compartida no podía decretarse post divorcio.
Debido a que la anterior expresión no era necesaria para resolver la controversia que estaba ante nuestra consideración, la misma no constituye un precedente que nos obligue, por lo que en esta ocasión debemos expresamente reconsiderar y limitar su alcance. Por eso estamos de acuerdo con los funda-mentos jurídicos aducidos en la opinión del Tribunal en torno al principio de la patria potestad y la custodia compartida. La facultad de los tribunales va desde la atribución total del ejer-cicio de la patria potestad y la custodia a uno de los progeni-tores hasta la equilibrada distribución entre ambos de las facultades que las integran. La intención legislativa del Art. 107 enmendado fue claramente adoptar el criterio del mejor bienestar de los menores en el proceso de adjudicación de la custodia post divorcio. Por lo tanto, el tribunal puede, en la consecución de este legítimo fin, otorgar la patria potestad y la custodia compartida a ambos progenitores si éstos así lo acuerdan. Esto no implica que el tribunal, en bienestar del menor, no pueda ordenar una u otra forma de patria potestad y de custodia, aun contra la voluntad de una de las partes o de ambas.
Anteriormente, la naturaleza adversativa y contenciosa del proceso de divorcio había dictado la norma general de que los hijos menores serían puestos bajo la patria potestad y la custodia de la parte a favor de la cual se hubiere dictado la sentencia. Dicho precepto nunca impidió que el tribunal con-cediera la custodia bajo el principio de los mejores intereses del menor. En Rodríguez v. Gerena, 75 D.P.R. 900, 901 (1954), expresamos lo siguiente:
*504La disposición del Código Civil invocada por el apelante no destruye o restringe el poder de los tribunales para adop-tar las medidas necesarias en cuanto a la custodia de los hijos menores, con el fin de lograr y proteger su bienestar y sus mejores intereses.
Con la enmienda al Art. 107 efectuada en 1976 se eliminó toda consideración sobre la culpabilidad en el divorcio como criterio para conceder la patria potestad y custodia y se adoptó la norma del mejor bienestar del menor. Si el tribunal entiende que los intereses del menor están mejor servidos con la patria potestad y la custodia compartida, ¿por qué no permitirlo? La disposición estatutaria no lo prohíbe. La Exposición de Motivos de la Ley Núm. 100 de 2 de enero de 1976, lo alienta al señalar que “el menor tiene derecho a gozar de la vida más saludable y satisfactoria posible luego del divorcio de sus padres. Tiene derecho a quedar lo menos afectado posible en el fracaso matrimonial de sus padres”. El propósito del divorcio es disolver el matrimonio, no terminar con las relaciones entre los padres y sus hijos.
Nuestra jurisprudencia también establece que al momento del divorcio, la custodia de los menores se concede de acuerdo con el bienestar general del menor. Marrero Reyes v. García Ramírez, 105 D.P.R. 90 (1976). En dicho caso expresamos que los tribunales deben examinar los siguientes factores al resolver una controversia de custodia: la preferencia del me-nor, su sexo, edad y salud mental y física; el cariño que puede brindársele por las partes en controversia; la habilidad de las partes para satisfacer debidamente las necesidades afectivas, morales y económicas del menor; el grado de ajuste del menor al hogar, la escuela y la comunidad en que vive; la interrela-ción del menor con las partes, sus hermanos y otros miembros de la familia; y la salud psíquica de todas las partes. Se aña-dió que “ [n] ingún factor es de por sí decisivo. Hay que sope-sarlos todos para juzgar de qué lado se inclina la balanza y al menos aproximarse al logro de la solución más justa en asunto *505de tan extrema dificultad”. Marrero Reyes v. García Ramírez, supra, págs. 105-106.
En Figueroa Ferrer v. E.L.A., supra, se eliminó el carác-ter adversativo del procedimiento de divorcio señalándose que no tienen que mediar partes adversas ni existir una parte ino-cente y otra culpable. También reconocimos que el derecho a la intimidad limita la intervención del Estado dentro del ámbito de las relaciones familiares. Dentro de este contexto no tiene sentido una determinación de custodia dependiendo de la ad-judicación de la culpabilidad ni la existencia de un sistema de custodia única en el cual se otorgue invariablemente la patria potestad y la custodia a uno de los progenitores y al otro el derecho de visita.
Del análisis anterior se desprende que en los casos de divorcio por consentimiento mutuo, donde hay hijos menores, el convenio sobre patria potestad, custodia y pensión alimen-ticia, debe ser parte esencial de la estipulación que se incluirá con la petición de divorcio. El tribunal deberá examinar cui-dadosamente dicho convenio para verificar que el mismo no haya sido producto de coacción o presiones indebidas por parte de uno de los cónyuges. Al estudiar el acuerdo se debe evitar en lo posible una investigación que viole tanto los derechos de intimidad de las partes como la dignidad de cada uno.
Cuando en el convenio se acuerde compartir la custodia y patria potestad se debe inicialmente asumir que tal acuerdo favorece el mejor interés del menor. Teniendo ambos padres igualdad de derechos y deberes sobre sus hijos, se debe en lo posible mantener la continuidad de esas relaciones, aun cuando se rompa el vínculo matrimonial de los padres.
La custodia y patria potestad compartida tiene muchas ventajas en aquellos casos donde los padres expresan el deseo y tienen la capacidad para cumplir responsablemente sus obli-gaciones. En primer lugar, evita las batallas largas, costosas y destructivas para obtener la custodia de los menores. Tam-bién amplía las oportunidades de los hijos al facilitarles la *506convivencia con sus padres y recibir el afecto y la atención de ambos. Esto a su vez facilita la continuidad y fortalecimiento de los vínculos afectivos que deben caracterizar una buena relación paterno o matemo-filial. Véanse: E. González Tejera, Bienestar del menor: Señalamientos en torno a la patria po-testad, custodia y adopción, 54 Rev. Jur. U.P.R. 409, 460-461 (1985); Cox, op. cit.
Por otro lado, conlleva mayores responsabilidades para ambos ex cónyuges. Requiere que ambos entiendan que las de-cisiones sobre el bienestar de los menores deberán ser compar-tidas y que es indispensable que se establezcan unas relaciones post divorcio que faciliten la comunicación y los acuerdos en-tre ellos.
Sin embargo, esto no implica una renuncia por parte del tribunal al ejercicio de su poder de parens patriae. El tribunal deberá verificar si el convenio regulador de la custodia patria potestad es realmente en beneficio de los menores. A los abo-gados y a los jueces que intervengan en estos casos les corres-ponde el deber de orientar a las partes acerca de los derechos y obligaciones que exigen la custodia compartida. Al momento de considerar la petición, los jueces deben asegurarse que las partes entienden sus respectivas responsabilidades cuando comparten la patria potestad y la custodia y que voluntaria-mente han convenido que esto es lo más beneficioso para los niños.
Una vez se aprueba este convenio regulador, los magistra-dos deben establecer unos mecanismos para atender con carác-ter prioritario, los conflictos entre padres que requieren inter-vención judicial tanto para poner en vigor su dictamen original como reconsiderarlos de surgir conflictos insalvables.
Finalmente, estamos también en conformidad con el re-quisito de que el convenio debe ser específico y detallado de modo que incluya, entre otros aspectos pertinentes, el lugar de residencia y el tiempo que pasarán los hijos con sus res-pectivos padres, la persona responsable legal y económica-*507mente de las necesidades inmediatas de los hijos, en especial, el modo como resolverán los posibles conflictos o discrepan-cias, (5) y cualquier otra disposición que a la luz de las cir-cunstancias particulares de los menores sean necesarias para asegurar su bienestar.
Por los fundamentos expuestos en este voto particular, estoy de acuerdo con el dictamen final de la opinión del Tribunal.

 Disponía, en lo aquí pertinente:
“La patria potestad sobre los hijos legítimos no emancipados corres-ponde, en primer término, al padre, y en ausencia, impedimento legal o muerte de éste, a la madre.” Art. 152 (31 L.P.R.A. see. 591).


 Expresa el Art. 162, según enmendado por la referida Ley Núm. 99 de 2 de junio de 1976:
*488“En el caso de divorcio, el usufructo de los bienes, de los hijos no emancipados corresponderá, conforme a lo establecido en las secciones ante-riores, a aquel que tenga al menor bajo su potestad y custodia.” (Énfasis suplido.)


 “Child custody law following divorce is being recast in state legislatures and courtrooms throughout the United States. Prompted by evolving parental expectations and roles, the law is changing to reflect new post-divorce family patterns and sensitivity to issues of gender equality. The dramatic changes in the law of custody are part of a second wave following the no-fault divorce movement of the past decade in which the grounds for divorce were reshaped to comport with the reality of marital breakdown. The recasting of custody law is not yet complete, but trends are discernible and common issues are emerging.” (Énfasis nuestro.) J. Folberg, Joint Custody Law — The Second Wave, 23 J. Fam. L. 1 (1984-1985). Véanse tam-bién: D. Freed y H. Foster, Divorce in the Fifty States: An Overview, 14 Fam. L.Q. 229 (1980); H. Robinson, Joint Custody: An Idea Whose Time Has Come, 21 J. Fam. L. 641 (1982-1983); J. Atkinson, Criteria for Deciding Child Custody in the Trial and Appellate Courts, 18 Fam. L.Q. 1 (1984).


Por ejemplo, el Tribunal Supremo de Nueva Jersey expresó sobre la custodia compartida en Beck v. Beck, 86 N.J., 432 A.2d 63, 65-66 (1981), lo siguiente:
“Properly analyzed, joint custody is comprised of two elements — legal custody and physical custody. Under a joint custody arrangement legal custody — the legal authority and responsibility for making ‘major’ decisions regarding the child’s welfare — is shared at all times by both parents. Physical custody, the logistical arrangement whereby the parents share the compan*501ionship of the child and are responsible for ‘minor’ day-to-day decisions, may be alternated in accordance with the needs of the parties and the children.”


La Sec. 4600.5 del Código Civil dispone lo siguiente:
“(a) There shall be a presumption, affecting the burden of proof, that joint custody is in the best interests of a minor child subject to Section U608 where the parents have agreed to an award of joint custody or so agree in open court at a hearing for the purpose of determining the custody of a minor child of the marriage.” 12A Cal. Civ. Code Sec. 4600.5 (1984).


 Los datos estadísticos de la Oficina de Administración de los Tribu-nales demuestran que el divorcio por consentimiento mutuo se ha otorgado en forma bastante generalizada a matrimonios con hijos menores. En 1979-1980, por ejemplo, los padres de un total de 2,911 hijos menores se divorcia-ron por consentimiento mutuo.


 Véase Sterzinger v. Ramírez, 116 D.P.R. 762, 777 ese. 5 (1985).